FILED
                           NOT FOR PUBLICATION
                                                                             JUN 22 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TONI ANTONELLIS,                                 No.    17-55412

              Plaintiff-Appellant,               D.C. No.
                                                 8:15-cv-00024-JVS-JCG
 v.

STATE OF CALIFORNIA and AARON                    MEMORANDUM*
ROTHBERG, CHP Officer,

              Defendants-Appellees,

 and

DOES, 1-15,

              Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted June 5, 2018**
                               Pasadena, California



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ and CHRISTEN, Circuit Judges, and BENNETT,***
District Judge.

      Toni Antonellis appeals the district court’s order granting summary

judgment in favor of defendants on her claims for excessive force under the Fourth

Amendment, violation of bodily integrity under the Fourth and Fourteenth

Amendments, and battery under California common law. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      1. When viewing the facts in the light most favorable to Antonellis, no

reasonable juror could conclude that Officer Rothberg violated Antonellis’s

constitutional rights. See Mueller v. Auker, 576 F.3d 979, 993 (9th Cir. 2009). It

was objectively reasonable for Officer Rothberg to handcuff Antonellis for a total

of nine minutes and to prohibit her from leaving the scene to use the restroom;

Antonellis committed multiple traffic violations and fled the scene when Officer

Rothberg first pulled her over. Thus, Officer Rothberg is entitled to qualified

immunity.

      2. For the same reason, Antonellis’s battery claim fails. See Arpin v. Santa

Clara Valley Transp. Agency, 261 F.3d 912, 922 (9th Cir. 2001).

      AFFIRMED.


      ***
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
                                          2